Title: To James Madison from Albert Gallatin, 25 January 1804
From: Gallatin, Albert
To: Madison, James



25th. Jany. 1804
The papers required by the resolution of the house are not those which might have been exhibited to the Commissioners, but those deposited in the office of the Secretary of State for the purpose of being recorded under the 8th. Sect. of the Act “regulating the grants of land, and providing for the disposal of the lands of the United States south of the State of Tenessee” passed 3d March 1803. It having been provided by that section that the residue of five millions of acres, (which alone by the agreement with Georgia can be appropriated towards satisfying, quieting & compensating for claims not recognized in the sd. agreement) after satisfying certain claims provided for by the act, should be appropriated towards satisfying &a. such other claims not recognized by the agreement with Georgia and derived from any act of Georgia as Congress might afterwards provide for; Provided however that no claims should be embraced by that appropriation, but those the evidence of which shall have been, before 1 Jany. 1804, exhibited by the claimants to the Secretary of State for the purpose of being recorded; it is, I presume, the intention of the House to ascertain whether such evidence has been exhibited in time to the Secretary of State by the South Carolina Yazoo & Virginia Yoozoo [sic] companies; as if they have failed doing it, they are for ever barred from any claim to compensation, unless the State of Georgia shall assent to an alteration in the articles of agreement.
The Secretary of the Treasury has the honour to return the resolution of the House with the above remarks. It must be observed that the South Carolina Yazoo Company never exhibited any thing but their petition & the law of Georgia to the Commissioners and that the Virginia Yazoo Company withdrew last month from the Commissioners all their papers. It is certain however that the resolution does not apply to any documents formerly exhibited to the Commrs.
 

   
   RC (DNA: RG 59, ML). Unsigned.



   
   See House of Representatives to JM, 23 Jan. 1804, and n. 1.



   
   See U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:232–33.


